Dewey, J.
The error assigned by the plaintiff in error, that neither in the verdict nor judgment thereon is there any sufficient description given of the premises to enable the parties to ascertain the same, is purely a question of fact, and is so dealt *62with by the parties. Although error in fact may sustain a writ of error, the present case does not seem to fall within that class in which judgments have been reversed on that account. Whether a verdict does not sufficiently describe a given parcel of land, or any parcel, so that the same may be ascertained, does not seem to be a question properly raised by a writ of error. The party is not prejudiced by a judgment upon a verdict in a real action, which fails to describe the premises with sufficient minuteness and particularity of boundaries or courses and distances. He cannot be affected by such judgment, if it cannot be applied to any certain parcel of land. From the nature of the case, this question of the accuracy of the description of the land, and whether the same is embraced in the verdict, is to be settled by facts shown by witnesses and plans, and by a reference to all the boundaries which are mentioned therein. If the plaintiff in error is desirous of settling this question, he may easily do so-by taking possession, and asserting his title to such land as he supposes the defendant in error claims to hold by his judgment; or he may proceed by his writ of entry to recover the same, and if the defendant in error sets up this judgment as establishing the title in himself, it will be incumbent on him, if he would maintain his title thereby, to show that the verdict upon which such judgment was entered does embrace the premises in controversy. If he fails so to do, the judgment will be wholly ineffectual to aid his title.
The judgment of the superior court must be affirmed, with costs to the defendant in error.